528 Pa. 601 (1992)
600 A.2d 190
COMMONWEALTH of Pennsylvania, Appellant,
v.
William Henry REDMOND.
Supreme Court of Pennsylvania.
Argued December 4, 1991.
Decided January 10, 1992.
William H. Ryan, Jr., Dist. Atty., Dennis C. McAndrews, Deputy Dist. Atty., for appellant.
Michael J. Malloy, Media, for appellee.
*602 Arthur Thomas Donato, Jr., Media, for amicus Pa. Assoc. of Crim. Defense Lawyers.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
McDERMOTT, J., dissents.